Citation Nr: 9922231	
Decision Date: 08/09/99    Archive Date: 08/24/99

DOCKET NO.  95-09 195A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a compensable rating for bilateral cortical 
opacities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1976 to 
February 1993.

In an August 1998 decision, the Board of Veterans' Appeals 
(Board) remanded the issue of entitlement to a compensable 
evaluation for bilateral cortical opacities to the Houston, 
Texas Department of Veterans Affairs (VA) Regional Office 
(RO) for a VA eye examination and additional development of 
the record.  A review of the record reflects that a VA eye 
examination has been conducted and additional development of 
the record has been completed to the extent possible.  Thus, 
the case has now been returned to the Board for appellate 
consideration.



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Upon VA visual examination dated in December 1998, visual 
acuity at distance with correction was as 20/20 on the right 
and 20/20 on the left.



CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
cortical opacities have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.75, 4.84a, Diagnostic Codes 
6078-6079 (1998). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reflect that upon enlistment 
examination dated in December 1972, uncorrected distant 
vision was noted as 20/20 in both eyes.  A discharge 
examination dated in December 1975 also reflects uncorrected 
distant vision of 20/20 in both eyes.  A periodic examination 
dated in June 1976 reflects uncorrected distant vision of 
20/20 in both eyes.  A separation examination dated in 
September 1992 reflects uncorrected distant vision of 20/60 
in the right eye corrected to 20/20, and uncorrected distant 
vision of 20/60 in the left eye corrected to 20/20.  
Bilateral cortical opacities were noted.  

In a July 1994 rating decision, the RO granted service 
connection for bilateral cortical opacities of the eyes, 
evaluated as noncompensable.

Upon VA vision examination dated in September 1994, the 
examiner noted that visual acuity without correction was 
20/60 +1 in the right eye and 20/20 -1 in the left eye.  
Visual acuity with correction was 20/25 in the right eye and 
20/20 in the left eye.  External examination was within 
normal limits.  Visual fields were noted as full to three-
stage confrontation in both eyes.  Slit lamp examination was 
significant only for some early granular cataracts in both 
eyes.  Relevant assessments of presbyopia and early cataracts 
were noted.  

At his RO hearing in September 1995, the veteran testified 
that his vision had gotten worse.  The veteran testified that 
in the past he only needed glasses for reading, but now had 
to wear them all of the time.  (Transcript, pages 7-8).  The 
veteran stated his vision was blurry.  (Transcript, page 8).  

Upon VA vision examination dated in December 1998, visual 
acuity at a distance with correction was noted as 20/20 on 
the right and 20/20 on the left.  Near visual acuity with 
correction was J1 on the right and J1 on the left.  
Extraocular movement examination showed full motility.  
Visual field examination was full to three-step confrontation 
bilaterally.  Slit lamp examination was noted as unremarkable 
except for multifocal opacities present in the anterior and 
posterior cortex of the lenses bilaterally.  Assessments of 
bilateral cataracts, which were not visually significant, and 
refractive error were noted.  

VA treatment records dated from January 1997 to October 1998 
reflect complaints of blurry vision and difficulty reading.

Pertinent Law and Regulations

In the instant case, the veteran is technically not seeking 
an increased rating, since his appeal arises from the 
original assessment of a disability rating.  When a veteran 
is awarded service connection for a disability and 
subsequently appeals the initial assessment of a rating for 
that disability, the claim continues to be well grounded.  
Fenderson v. West, 12 Vet. App. 119 (1999); Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).

In Fenderson, it was held that evidence to be considered in 
the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In that decision, the Court also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  Fenderson v. West, 
12 Vet. App. 119 (1999).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4 (1998).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).  Separate diagnostic codes identify the various 
disabilities.  In determining the disability evaluation, VA 
has a duty to acknowledge and consider all regulations which 
are potentially applicable based upon the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  These regulations include 38 C.F.R. §§ 4.1 
and 4.2 (1998) which require the evaluation of the complete 
medical history of the claimant's condition.  These 
regulations operate to protect claimants against adverse 
decisions based on a single, incomplete, or inaccurate 
report, and to enable VA to make a more precise evaluation of 
the level of the disability and of any changes in the 
condition.  Schafrath, 1 Vet. App. at 593-94 (1991).  

Cataracts, both senile and others, are rated on impairment of 
vision.  See 38 C.F.R. § 4.84a, Diagnostic Code 6028 (1998).  
Impairment of central vision acuity is rated pursuant to 
38 C.F.R. § 4.84a, Diagnostic Codes 6061-6079 (1998).  When 
rating on account of visual impairment, the best distant 
vision obtainable after best correction by glasses will be 
the basis of rating, except in cases of keratoconus in which 
contact lenses are medically required.  See 38 C.F.R. § 4.75 
(1998).  A noncompensable evaluation is warranted for 20/40 
vision in one eye and 20/40 vision in the other eye.  See 
38 C.F.R. § 4.84a, Diagnostic Code 6079 (1998).  Where vision 
is 20/50 in one eye and 20/40 in the other eye, a 10 percent 
disability evaluation is warranted.  See 38 C.F.R. § 4.84a, 
Diagnostic Code 6079 (1998).  A 10 percent disability 
evaluation is also warranted where vision in both eyes is 
20/50. See 38 C.F.R. § 4.84a, Diagnostic Code 6078 (1998).  
Vision of 20/70 in one eye and 20/40 in the other eye 
warrants a 10 percent disability evaluation.  See 38 C.F.R. 
§ 4.84a, Diagnostic Code 6079 (1998).  Vision of 20/70 in one 
eye and 20/50 in the other eye warrants a 20 percent 
disability evaluation.  A 30 percent disability evaluation is 
warranted for vision of 20/70 in both eyes.  See 38 C.F.R. 
§ 4.84a, Diagnostic Code 6078 (1998).  The rating 
disabilities continue to increase up to 100 percent with 
increased impairment of visual acuity.  

Analysis

The veteran's bilateral cortical opacities are currently 
rated as noncompensable.  The veteran contends an increased 
evaluation is warranted.  

Following a review of the evidence of record, the Board 
concludes that a compensable evaluation for bilateral 
cortical opacities is not warranted at this time.  As 
previously noted, cataracts are rated pursuant to impairment 
of visual acuity and visual impairments are rated based upon 
the best distant vision obtainable after best correction by 
glasses.  

The medical evidence of record reflects that upon separation 
examination dated in September 1992, uncorrected distant 
vision of 20/60 in the right eye was corrected to 20/20, and 
uncorrected distant vision of 20/60 in the left eye was 
corrected to 20/20.  Upon VA vision examination dated in 
September 1994, the examiner noted that visual acuity without 
correction was 20/60 +1 in the right eye and 20/20 -1 in the 
left eye.  Visual acuity with correction was 20/25 in the 
right eye and 20/20 in the left eye.  Finally, upon VA vision 
examination dated in December 1998, visual acuity with 
correction at a distance was noted as 20/20 on the right and 
20/20 on the left.

Under the applicable rating schedule previously set forth, a 
compensable evaluation is not warranted unless corrected 
vision in one eye is at a minimum 20/50 and 20/40 in the 
other eye.  The medical evidence of record reflects the 
veteran has corrected vision of 20/20 in both eyes.  In the 
absence of impairment of corrected visual acuity, a 
compensable evaluation is not warranted.

The Board has considered all of the evidence, including 
service medical records and the records of post-service 
medical treatment to date.  A compensable disability 
evaluation is denied based on the totality of the evidence, 
without predominant focus on the recent evidence of record.  
Such review is consistent with the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") recent decision in Fenderson.

The Board concludes by noting that although the decision 
herein included consideration of the Court's decision in 
Fenderson, the veteran has not been prejudiced by such 
discussion.  Case law provides that when the Board addresses 
in its decision a question that had not been addressed by the 
RO, it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument on 
that question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and, if 
not, whether the claimant has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993).



ORDER

Entitlement to a compensable evaluation for bilateral 
cortical opacities is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

